Citation Nr: 1616499	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine on a secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The Veteran served on active duty from July 1966 to July 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in November 2010 before the undersigned.  A copy of the transcript of that hearing is of record.  In May 2012, it was determined that new and material evidence had been submitted that was sufficient to reopen the claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.  The Board remanded the claim for further development.  Upon return to the Board, in a June 2014 decision, the claim of entitlement to service connection for DDD of the lumbar spine was denied on a direct basis.  The claim of entitlement to service connection for DDD of the lumbar spine on a secondary basis was remanded for additional development.  That claim has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current low back DDD was aggravated by or proximately due to any service-connected disability.  



CONCLUSION OF LAW

The Veteran's low back DDD was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements were met in this case by a May 2008 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim was readjudicated as evidenced by the most recent supplemental statement of the case, dated in December 2014.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  Accordingly, the duty to notify has been satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. 3.159(c), (d) (2015).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4) (2015).  

The Board's May 2012 remand instructed the Agency of Original Jurisdiction (AOJ) to obtain updated VA treatment records and contact the Veteran to receive authorization for access to relevant private treatment records.  VA had already obtained the Veteran's service treatment records (STRs) and following the remand, they also acquired all identified and available post-service treatment records.  The remand also directed that the Veteran be scheduled for a VA examination.  The Veteran was afforded a VA examination in late May 2012 to determine the nature and etiology of his low back disorder.  The examiner addressed whether there was a direct basis to grant service connection for DDD of the lumbar spine.  Whether the Veteran's DDD of the lumbar spine was proximately due to or the result of the Veteran's service-connected hallux valgus was also addressed by the examiner.  

In the Board's June 2014 remand, the AOJ was directed to obtain an addendum opinion regarding whether the Veteran's DDD of the lumbar spine was proximately due to or the result of the Veteran's service-connected disorders, excluding hallux valgus.  The examiner was to comment on whether the service-connected disabilities of hypertension (HTN), residuals of a left finger fracture, coronary artery disease (CAD), left thumb scar, and impingement syndrome of both the right and left shoulders, aggravated (permanently worsened) the Veteran's DDD of the lumbar spine.  The AOJ obtained the requested addendum opinion which is dated in July 2014 and the report is in the claims file.  In both May 2012 and July 2014, the examiner reviewed the claims file, considered the reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  As such, the Board finds these VA examinations, along with the other evidence of record, are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The appellant was afforded the opportunity to testify before the undersigned in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2015) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.  

Merits of the Claim

The Veteran contends that his low back disorder was caused or aggravated by a service-connected disability.  His service-connected disabilities include hallux valgus of the right and left great toes, HTN, residuals of fracture of the left 5th metatarsal, impingement syndrome of the right and left shoulders, CAD, to include status post stenting, and a scar of the left thumb.  As explained below, after careful consideration of the record, the Board finds that the preponderance of the evidence weighs against the claim.  

Governing Laws and Regulations

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

As previously noted, the Veteran's claim of service connection for DDD of the lumbar spine on a direct basis was denied by the Board and is no longer on appeal.  It was specifically noted that while the Veteran was treated during service for low back complaints, no chronic back disorder was noted at time of discharge or until approximately 4 years after discharge.  It was in 1993 that X-rays showed mild bony degenerative changes of the lumbar spine.  Subsequent tests, to include magnetic resonance imaging (MRI) in July 2006, revealed partial degenerative disc desiccation.  Subsequent treatment records reflect continued DDD of the lumbar spine.  The evidence considered at the time included a February 2010 VA examiner's report which did not support the Veteran's claim for service connection based on a theory of direct causation.  The current claim is based on the theory of entitlement to service connection as proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  It is noted that the Veteran has established service connection for HTN, residuals of a left finger fracture, CAD with stenting, left thumb scar, and impingement syndrome of both the right and left shoulders.  

During his Board hearing in November 2010, the Veteran specifically provided testimony as to the relationship between his service-connected shoulder disabilities and his back disability.  He asserted that he was being treated for arthritis in his "full skeleton" and he considered his low back to be part of that skeleton.  He indicated that he had pain that generated from his shoulder down through his back.  See hrg. tr. at pgs. 5-6.  

In a May 2012 report, an independent opinion was provided by J.W.M., M.D., where he noted that the Veteran had provided two excerpts from two medical articles in support of his claim that his service-connected hallux valgus had aggravated his low back DDD.  As to the first article, the examiner reviewed it and stated that it showed that the commonality between foot/toe problems and arthritis was that they were both joint related maladies "so if you have one, you are more likely that the general population to have the others."  He stated that this showed no causal relationship.  

As to the second medical excerpt, the examiner also reviewed it and stated that it found a significant difference in the disability of back patients with and without deformed feet, and a correlation between pain and disability.  In other words, if your feet and back hurt, one was more disabled and had a higher pain score.  He also stated that this did not indicate a causal relationship.  

The examiner further noted that his review of the claims file showed that while the Veteran developed hallux valgus during service, it was his opinion that the condition was less likely than not (less than 50 percent probability) aggravated the back condition.  For rationale, he stated that the medical literature provided showed only an association between having both deformed feet and back pain, not a causal relationship, and a higher disability and pain score if you had both.  He added that if your feet and back both hurt, one was less functional and had more perceived pain.  The deformed feet don't aggravate the back - "it is just that a life time of wear and tear affects both, and in combination, [one] feel[s] worse than with either alone."  

Turning to the question of whether the Veteran's current disability was caused or aggravated by another service-connected disability, the Board finds that the competent and most probative evidence does not support such.  In a July 2014 report, a VA examiner noted that the Veteran's DDD of the lumbar spine was less than likely (less than 50 percent probability) due to or the result of the Veteran's service-connected HTN, left finger fracture, CAD, left thumb scar, or his bilateral shoulder impingement disorder.  Nor was the Veteran's DDD of the lumbar spine made worse by any of these conditions.  

For rationale, the VA examiner noted that there was no correlation between any of these entities and DDD of the lumbar spine "either from a causative, physiologic, or any medical condition one would wish to express to be a direct correlation or causation.  They were all separate entities as to cause and effect."  

Although the evidence shows that the Veteran has a current diagnosis of DDD of the lumbar spine, the probative medical evidence indicates that such was not caused or aggravated by his various service-connected disabilities.  As summarized above, medical personnel have reviewed the file and provided opinions that do not support the Veteran's claim.  For each service-connected condition, an independent medical examiner or a VA examiner reviewed the claims file and determined that the Veteran's DDD of the lumbar spine was not secondary to such.  Moreover, the service-connected conditions did not permanently worsen the low back disorder.  As summarized above, rationale was provided by both examiners for their opinions.  

The Board has also carefully considered the Veteran's lay statements attributing his current low back disorder to a service-connected disability.  He is competent to describe his symptoms and the events surrounding his fall, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1367-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Board does not find the Veteran competent to relate the symptoms of his current DDD of the lumbar spine to one of his service-connected conditions.  Such inquiries are within the province of trained medical professionals because they involve complex medical issues and not something capable of lay observation, such as varicose veins, ringing in the ears, or a broken leg.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a DDD of the low back as secondary to a service-connected disability.  Therefore, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  


ORDER

Entitlement to service connection for DDD of the lumbar spine on a secondary basis is denied.  




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


